DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Invention II (claims 2-9, 13, and 14) in the reply filed on 10/04/2022 is acknowledged.
Claims 1, 15, and 16, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/04/2022.

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 09/10/2020 and 06/26/2021, have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rucinski (PGPub 2005/0113794), in view of Reading et al. (“Quantitative Assessment of the Effect of 0.05% Chlorhexidine on Rat Articular Cartilage Metabolism In Vitro and In Vivo”; Journal of Orthopaedic Research, September 2000, Vol. 18, No. 5, pages 762-767).
[Claims 2-4] Rucinski teaches a method for treating an infection in a human subject (paragraph [0047]), said method comprising administering to the subject a sterile aqueous solution (paragraph [0057]) comprising chlorhexidine (paragraph [0063]). Rucinski does not specifically disclose the chlorhexidine is at a concentration of 0.05% or less.
However, Reading teaches a method for treating an infection comprising the use of chlorhexidine at a concentration of 0.05% (pages 762-763 (introduction); pages 765-766 (discussion)). Reading discloses a concentration of 0.05% of chlorhexidine is effective for greatly reducing bacterial infection, whereas concentrations of 0.5% and higher are potentially toxic.
It would have been obvious to one of ordinary skill at the time of the invention to modify the invention taught by Rucinski, with the use of chlorhexidine at a concentration of 0.05%, as taught by Reading, in order to allow for increased versatility and effectiveness by providing a treatment solution with a low antiseptic concentration without the risk of toxic effects, thereby allowing for more specific and effective treatments relative to the wound, tissue, and/or microorganism.

Claims 5 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rucinski (PGPub 2005/0113794), in view of Reading et al. (“Quantitative Assessment of the Effect of 0.05% Chlorhexidine on Rat Articular Cartilage Metabolism In Vitro and In Vivo”; Journal of Orthopaedic Research, September 2000, Vol. 18, No. 5, pages 762-767), in further view of Raad et al. (PGPub 2008/0183152).
[Claims 5 and 9] Rucinski and Reading teach the limitations of claim 2, upon which claims 5 and 9 depend. Rucinski and Reading do not specifically disclose the administration is intracerebral or intrathecal. 
However, Raad teaches a system and method utilizing chlorhexidine (paragraphs [0011], [0045], [0065]) wherein administration is intracerebral (“intraventricular shunt”) (paragraphs [0022], [0047]) and intrathecal (“epidural catheter”) (paragraphs [0022], [0047]).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the method taught by Rucinski and Reading, to have included intracerebral and intrathecal administration, as taught by Raad, in order to provide increased functionality and versatility, by allowing for alternative additional beneficial treatments utilizing low concentration chlorhexidine.

Claims 6 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rucinski (PGPub 2005/0113794), in view of Reading et al. (“Quantitative Assessment of the Effect of 0.05% Chlorhexidine on Rat Articular Cartilage Metabolism In Vitro and In Vivo”; Journal of Orthopaedic Research, September 2000, Vol. 18, No. 5, pages 762-767), in further view of Baker, Jr. et al. (PGPub 2002/0045667).
[Claims 6 and 8] Rucinski and Reading teach the limitations of claim 2, upon which claims 5 and 9 depend. Rucinski and Reading do not specifically disclose the administration is intrabronchial or intrapulmonary. 
However, Baker, Jr. teaches a system and method utilizing chlorhexidine (paragraph [0252]) wherein administration is intrabronchial and intrapulmonary (paragraph [0241]).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the method taught by Rucinski and Reading, to have included intrabronchial or intrapulmonary administration, as taught by Baker, Jr., in order to provide increased functionality and versatility, by allowing for alternative additional beneficial treatments utilizing low concentration chlorhexidine.

Claims 7 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rucinski (PGPub 2005/0113794), in view of Reading et al. (“Quantitative Assessment of the Effect of 0.05% Chlorhexidine on Rat Articular Cartilage Metabolism In Vitro and In Vivo”; Journal of Orthopaedic Research, September 2000, Vol. 18, No. 5, pages 762-767), in further view of Fischer, Jr. et al. (PGPub 2007/0161968).
[Claims 7 and 13] Rucinski and Reading teach the limitations of claim 2, upon which claims 5 and 9 depend. Rucinski and Reading do not specifically disclose the administration is intraprostatic or intratumor. 
However, Fischer, Jr. teaches a system and method utilizing chlorhexidine (paragraphs [0045], [0053], [0054], [0084]) wherein administration is intraprostatic or intratumor (paragraphs [0011], [0051], [0053], [0056], [0083]).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the method taught by Rucinski and Reading, to have included intraprostatic or intratumor administration, as taught by Fischer, Jr., in order to provide increased functionality and versatility, by allowing for alternative additional beneficial treatments utilizing low concentration chlorhexidine.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rucinski (PGPub 2005/0113794), in view of Reading et al. (“Quantitative Assessment of the Effect of 0.05% Chlorhexidine on Rat Articular Cartilage Metabolism In Vitro and In Vivo”; Journal of Orthopaedic Research, September 2000, Vol. 18, No. 5, pages 762-767), in further view of Christensen (PGPub 2010/0272802).
[Claim 14] Rucinski and Reading teach the limitations of claim 2, upon which claim 14 depends. Rucinski and Reading do not specifically disclose the method is used to treat an abscess.
However, Christensen teaches a method of utilizing a pharmaceutical composition wherein chlorhexidine is used to treat a periodontal abscess (paragraph [0008]).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the method taught by Rucinski and Reading, to have treated an abscess, as taught by Christensen, in order to provide increased functionality and versatility, by allowing for alternative additional beneficial treatments utilizing low concentration chlorhexidine.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7, 11, 12, 15, 24, 26, 27, and 30, of U.S. Patent No. 7,662,125. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the recited instant application claim are found in the recited patent claim. For example, all of the elements of claim 2 of the instant application can be found in claim 7 of the patent. The difference between claim 2 of the instant application and claim 7 of the patent lies in the fact that the patent claim includes more elements and is thus more specific. Thus, the invention of claim 7 of the patent is in effect a "species" of the "generic" invention of claim 2 of the instant application. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim 2 of the instant application is anticipated by claim 7 of the patent, it is not patentably distinct from claim 7 of the patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/03/2022